           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MICHAEL L. BOYD
ADC #115890                                             PLAINTIFF

v.                     No. 5:17-cv-325-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                     DEFENDANT

                             ORDER
     Post-judgment motion, NQ 30, denied. Nothing in Boyd's new
paper warrants relief from the 2 July 2019 Order and Judgment. NQ 28
& NQ 29.
     So Ordered.
                                              ,
                               D.P. Marshall Jr.
                               United States District Judge
